Title: To George Washington from Daniel Carroll, 1 September 1773
From: Carroll, Daniel
To: Washington, George

 

Sir,
Rock Creek [Md.] Sepr 1st 1773

In the winter 1771 I receivd a letter from a Mercht of my acquaintance in Galway, in Ireland, strongly recommending, some Irish families, who had embark’d for America: These poor people, finding they cou’d not live under the exactions of their Landlord, on their leases falling, resolv’d to venture into this part of the world, were able to pay their passages; & bring with them some family goods, & working utensils; besides the particular, & strong recommendation I receivd, they will show you the testimony given in their Favor by the Mayor, & principal inhabitants of Galway. They have had house room, & fireing on my land since their arrival: The men have work’d abroad, & by their conduct, justified the recommendations given of them, & I am certain will be of singular Service whereever they settle, particularly in making meadows to which they have been chiefly accustom’d: Thus much in justice to these poor people, I have thought propper to say, as they have an intention of treating with you about some of yr back land; Three of these men have been as far back as Buffaloe land over the Monongahela—Upon their report, they had all concluded, to move with their families & occupy lands, as many others have done, in expectation of haveing the refusal, when the property is ascertain’d; but on seeing your advertisement, I adviz’d them to wait on you, & know your terms. I have reason to expect, if these people settle themselves to their Satisfaction, a very considerable number of their relations will be soon with them, who are now only waiting to hear from them: It wou’d not I aprehend be bad pollicy in those who may possess large tracts of land to lay out a Glebe for a Clergyman, this wou’d have considerable weight with many Irish Roman Catholicks, who woud probably bring their own Clergyman with them. I intended myself taking a trip into these new Countries as they are call’d, & purchasing some land if the terms & title were agreable, in hopes of making it turn to advantage, as my Connections in Ireland, enable me to procure a number of very industrious settlers, & among them some of property with whom, I correspond. I have lately receivd a letter dated New York July 26th from Mr Foxcroft one of the 72 intended proprietors, by which I find the Charter was not then

obtaind: shou’d matters be settled, time enough this fall, I shall putt my resolution into execution, & if you intend to make an excursion that way, shall be glad to attend you—& am, Sir with esteem, Yr most Obt Servt

Daniel Carroll

